internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-141891-09 number release date index uil no case-mis no director ------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- ------------------------- ---------------------------------------------- ----------------------------------- -------------------------------------------------------------- ---------------- --------------------------- legend issuer ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ state company bonds ------------------------------------------------- ------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------ municipality ----------------------------------- date date ---------------- ------------------ tam-141891-09 a b issue ---- ------- whether the facility as described below or any portion thereof constitutes a sewage_facility within the meaning of sec_142 of the internal_revenue_code and sec_1_142_a_5_-1 of the income_tax regulations conclusion the facility is a sewage_facility under sec_142 because it consists of a property used for the collection storage and processing of wastewater which property is necessary for secondary treatment under sec_1_142_a_5_-1 and b property that is functionally related and subordinate to such property under sec_1 a - b vi facts issuer is a public instrumentality and body corporate and politic of state issuer was created pursuant to state law to provide financing for qualifying projects including without limitation industrial facilities commercial facilities pollution_control_facilities and public facilities located in state on date company and issuer entered into an agreement agreement whereby issuer would issue bonds and loan the proceeds to company to finance the construction and acquisition of the facility on date issuer issued bonds to finance the facility as a sewage_facility within the meaning of sec_142 and sec_1 a - b bonds are payable from and secured_by loan payments to be made by company to issuer under the agreement company is a pharmaceutical company that discovers develops manufactures and markets a range of products used to improve human and animal health company owns and operates a research and manufacturing_facility plant in state the plant generates wastewater that contains organic pollutants having a raw biochemical oxygen demand of less than milligrams per liter this wastewater is discharged to municipality’s publicly owned treatment works potw under a permit permit issued by the potw to company the potw performs secondary treatment of wastewater from the plant and from other sources the potw is located approximately a miles away from the plant using bond proceeds company financed the construction of a wastewater equalization and neutralization facility facility located adjacent to the plant and owned and tam-141891-09 operated by company the facility is comprised of equalization tanks a concrete containment dike piping and associated platforms a ph neutralization system mixing equipment an air scrubber an approximately b square foot building building and miscellaneous related site work eg utilities and roadways the building houses two laboratories office space a control room a mechanical room an emergency generator room restrooms a garage and a loading dock the office space is directly related to the day-to-day operations of the facility the facility performs two functions first it collects the plant wastewater in the equalization tanks and equalizes the pressure of the wastewater this pressure equalization reduces the impact of the plant wastewater on the potw by controlling peak discharge flow rates second the equalized wastewater is neutralized and adjusted to a ph level that is acceptable to the potw under the permit such neutralization is required for the proper operation of the potw’s wastewater treatment methods because the potw treats wastewater by using biological methods to remove solids and nutrients breakdown organic matter and destroy pathogens wastewater with ph outside the acceptable range can be harmful to the bacteria that digest organic material once the wastewater is collected equalized and neutralized it is discharged from the facility to the potw no preliminary treatment primary treatment secondary treatment advanced or tertiary treatment or pretreatment of the wastewater is conducted at the facility and no septage is processed at the facility as those terms are used in sec_1_142_a_5_-1 law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term qualified_bond means any private_activity_bond that is an exempt_facility_bond issued as part of an issue which meets the applicable_requirements of sec_146 and sec_147 sec_142 provides in pertinent part that the term exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are used to provide sewage facilities sec_142 provides that an office shall not be treated as an exempt facility under sec_142 unless the office is located on the premises of the facility and not more than a de_minimis amount of the functions to be performed at such office is not directly related to the day-to-day operations of the facility tam-141891-09 sec_1_103-8 provides that an exempt facility includes any land building or other_property functionally related and subordinate to such facility property is not functionally related and subordinate to a facility if it is not of a character and size commensurate with the character and size of such facility sec_1_142_a_5_-1 defines the term sewage_facility for purposes of sec_142 sec_1_142_a_5_-1 provides that a sewage_facility is property - i except as provided in sec_1_142_a_5_-1 and d used for the secondary treatment of wastewater however for property treating wastewater reasonably expected to have an average daily raw wasteload concentration of biochemical oxygen demand bod that exceeds milligrams per liter as oxygen measured at the time the influent enters the facility the bod limit sec_1_142_a_5_-1 applies only to the extent the treatment is for wastewater having an average daily raw wasteload concentration of bod that does not exceed the bod limit ii used for the preliminary and or primary treatment of wastewater but only to the extent used in connection with secondary treatment without regard to the bod limit described in sec_1_142_a_5_-1 iii used for the advanced or tertiary treatment of wastewater but only to the extent used in connection with and after secondary treatment iv used for the collection storage use processing or final disposal of - a wastewater which property is necessary for such preliminary primary secondary advanced or tertiary treatment or b sewage sludge removed during such preliminary primary secondary advanced or tertiary treatment without regard to the bod limit described in sec_1_142_a_5_-1 v used for the treatment collection storage use processing or final disposal of septage without regard to the bod limit described in sec_1_142_a_5_-1 and vi functionally related and subordinate to property described in sec_1 a - b such as sewage disinfection property sec_1_142_a_5_-1 provides definitions of certain terms used in sec_1_142_a_5_-1 i advanced or tertiary treatment means the treatment of wastewater after secondary treatment advanced or tertiary treatment ranges from biological treatment tam-141891-09 extensions to physical-chemical separation techniques such as denitrification ammonia stripping carbon adsorption and chemical precipitation ii nonconventional pollutants are any pollutants that are not listed in c f_r or appendix a to part iii preliminary treatment means treatment that removes large extraneous matter from incoming wastewater and renders the incoming wastewater more amenable to subsequent treatment and handling iv pretreatment means a process that preconditions wastewater to neutralize or remove toxic priority or nonconventional pollutants that could adversely affect sewers or inhibit a preliminary primary secondary advanced or tertiary treatment operation v primary treatment means treatment that removes material that floats or will settle usually by screens or settling tanks vi priority pollutants are those pollutants listed in appendix a to cfr part vii secondary treatment means the stage in sewage treatment in which a bacterial process or an equivalent process consumes the organic parts of wastes usually by trickling filters or an activated sludge process viii sewage sludge is defined in cfr and includes septage ix toxic pollutants are those pollutants listed in cfr c f_r dollar_figure provides a list of conventional pollutants which includes biochemical oxygen demand bod total suspended solids nonfilterable tss ph fecal coliform and oil and grease sec_1_142_a_5_-1 provides that property other than property described in sec_1_142_a_5_-1 is not a sewage_facility thus for example property is not a sewage_facility or functionally related and subordinate property if the property is used for pretreatment of wastewater whether or not this treatment is necessary to perform preliminary primary secondary advanced or tertiary treatment or the related collection storage use processing or final disposal of the wastewater the request for technical_advice questions whether the functional relationship between the facility property used to collect store equalize and neutralize the plant’s wastewater and the secondary treatment of the wastewater performed by the potw is sufficient for such property to be considered necessary as that term is used in tam-141891-09 sec_1_142_a_5_-1 or whether some additional relationship eg common ownership or geographic proximity must exist between the facility and the potw we conclude that the functional relationship between the property used to collect store equalize and neutralize the plant’s wastewater ie the facility and the secondary treatment performed by the potw is sufficient for such property to be considered necessary under sec_1_142_a_5_-1 the secondary treatment of the plant wastewater at the potw involves biological methods in which bacteria remove solids and nutrients breakdown organic matter and destroy pathogens the viability of this bacteria are necessary conditions for the proper operation of potw’s wastewater treatment methods anything introduced into the potw that threatens the viability of this bacteria threatens the ability of the potw to perform the secondary treatment of the plant wastewater the facility neutralizes the plant wastewater’s ph level before the wastewater is discharged to the potw because without such neutralization the ph of the wastewater can result in harm to the bacteria utilized by the potw in the secondary treatment of the wastewater in addition the facility controls the peak discharge flow rates to the potw by equalizing the pressure of the plant’s wastewater this pressure equalization reduces and controls the impact of the wastewater on the potw by controlling the peak discharge flow rate from the plant to the potw the remainder of the facility including the air scrubber the two laboratories the office space the restrooms and the garage and loading dock constitute property functionally related and subordinate to property described in sec_1_142_a_5_-1 nothing in sec_142 or sec_1_142_a_5_-1 requires the existence of one or more specific relationships such as common ownership or geographic proximity between the facility and the potw in addition to the relationship described above when determining whether the facility is a sewage_facility under sec_1 a - b iv a accordingly we conclude that the facility is a sewage_facility under sec_142 because it consists of a property used for the collection storage and processing of wastewater which is necessary for the secondary treatment of the wastewater under sec_1_142_a_5_-1 and b property functionally related and subordinate to such property under sec_1_142_a_5_-1 of the regulations caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
